Determination unanimously modified, on the law and on the facts, as hereinafter indicated, without costs, and the proceeding remanded for the purpose of considering the sanctions imposed. The evidence does not sustain the finding that petitioner operated a “clip joint”. While the prices charged for liquor might have been high, there was nothing secret or furtive in their application, nor proof that the prices charged did not accord with the list prices. We cannot say that there is not substantial evidence t’o support the other findings made by respondent. It may be that the determination herein made by respondent will not be altered on remand. However, the converse is equally true. The severity of the penalty might have been influenced by the finding that petitioner operated a “ clip joint”. At any rate, respondent should be afforded the opportunity to reappraise the sanctions imposed. The matter is remanded. Concur — Breitel, J. P., Rabin, Valente, McNally and Stevens, JJ.